The defendant is indicted under section 3354 of the Revisal, which provides that if any man shall seduce an innocent and virtuous woman under a promise of marriage he shall be guilty of a felony. It is provided that the unsupported testimony of the woman shall not be sufficient to convict. Under this statute there are three essentials to a conviction: First, the criminal act itself; second, that the woman was induced to submit because of a promise of marriage; and, third, that the woman herself was an innocent and virtuous woman. S. v. Pace, 159 N.C. 462.
The first of these essentials is testified to by the prosecutrix as well as admitted by the defendant. There is evidence tending to prove that the prosecutrix submitted to the wishes of the defendant by reason of a promise of marriage. The statute says that the unsupported testimony of the woman shall not be sufficient to convict. There is evidence tending to corroborate and support her testimony as to the promise of marriage.
Burt Williams, a witness for the State, testifies that the defendant told him he was in trouble and wanted some advice. "I asked him if he had *Page 844 
promised to marry Miss Addie. He never answered whether he had or not, but hesitated and said that they had talked of getting married." This evidence, we think, was sufficient to go to the jury as supporting evidence, but we are of opinion that there is not sufficient evidence to convict upon the third essential.
Sexual intercourse is not an indictable offense under this statute, nor is seduction itself a criminal offense, but it is the seduction of an innocent and virtuous woman under the promise of marriage that constitutes a criminal offense. As has been said: "The purpose of this statute is to protect innocent and virtuous women against wicked and designing men, who know that one of the most potent of all seductive arts is to win love and confidence by promising love and marriage."
An innocent woman, within the meaning of this statute, has been defined to be "one who had never had actual illicit intercourse with a man." S. v.Horton, 100 N.C. 447.
There is evidence in this case tending to prove in a general way that the prosecutrix is a woman of good character, and that is (753)  strengthening evidence to the testimony of any witness, but there is no substantive evidence in this record that the prosecutrix is an innocent woman. She fails entirely to testify that she has never had illicit sexual intercourse, a fact necessarily known to herself better than to any one else.
For these reasons we think the evidence fails to come up to the standard required by law.
New trial.
Cited: S. v. Moody, 172 N.C. 968 (1g, 3b); S. v. Fulcher, 176 N.C. 726
(3b); S. v. Johnson, 182 N.C. 887 (1g); Hardin v. Davis, 183 N.C. 47
(1p); S. v. Doss, 188 N.C. 215 (1g); S. v. Shatley, 201 N.C. 84 (1g).